 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 453 
In the House of Representatives, U. S., 
 
June 10, 2009 
 
RESOLUTION 
Recognizing the significant accomplishments of the AmeriCorps and encouraging all citizens to join in a national effort to salute AmeriCorps members and alumni, and raise awareness about the importance of national and community service. 
 
 
Whereas the AmeriCorps national service program, since its inception in 1994, has proven to be a highly effective way to engage Americans in meeting a wide range of local needs, national response directives, and promote the ethic of service and volunteering;  
Whereas, each year, AmeriCorps provides opportunities for 75,000 citizens across the Nation to give back in an intensive way to their communities, States, and to the Nation;  
Whereas those same individuals have improved the lives of the Nation’s most vulnerable citizens, protect the environment, contribute to public safety, respond to disasters, and strengthen the educational system;  
Whereas AmeriCorps members, after their terms of service end, remain engaged in their communities as volunteers, teachers, and nonprofit professionals in disproportionately high levels;  
Whereas AmeriCorps members serve thousands of nonprofit organizations, schools, and faith-based and community organizations each year;  
Whereas, on April 21, 2009, President Barack Obama signed the Edward M. Kennedy Serve America Act, passed by bipartisan majorities in both the House and the Senate, which reauthorizes and expands AmeriCorps programs to incorporate 250,000 volunteers each year;  
Whereas national service programs have engaged millions of Americans in results-driven service in the Nation’s most vulnerable communities, providing hope and help to people facing economic and social needs;  
Whereas, this year, as the economic downturn puts millions of Americans at risk, national service and volunteering are more important than ever; and  
Whereas 2009s AmeriCorps Week, observed May 9 through May 16, provides the perfect opportunity for AmeriCorps members, alums, grantees, program partners, and friends to shine a spotlight on the work done by members—and to motivate more Americans to serve their communities: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages all citizens to join in a national effort to salute AmeriCorps members and alumni, and raise awareness about the importance of national and community service;  
(2)acknowledges the significant accomplishments of the AmeriCorps members, alumni, and community partners;  
(3)recognizes the important contributions to the lives of our citizens by AmeriCorps members; and  
(4)encourages citizens of all ages and backgrounds and from each state to consider serving in AmeriCorps.  
 
Lorraine C. Miller,Clerk. 
